PELHAM, P. J.
The ruling of the trial court in sustaining an objection to evidence offered by the defendant is the only question presented for review. On cross-examination one of the -state’s witnesses (one Will Bentley) denied that he had either been convicted of larceny, or had pleaded guilty to the charge in the court of a justice of the peace. Subsequently the defend.ant, on the direct examination of one of his own witnesses, asked him: “Did he [referring to the state’s witness Bentley] plead guilty in Mr. Ramsey’s court in Notasulga to stealing watermelons?” The state objected to the question, and the court sustained the objection.
Appellant insists that, under sections 4008 and 4009 of the Code, he had the right to contradict this witness’ denial that .he had been convicted of a crime involving moral turpitude. This ■contention is correct; and, while a defendant or a witness under this statute (section 4009) may be examined orally touching his conviction, if the witness denies the conviction, proof of the fact must be made by competent evidence. In this case proof should have been made by the introduction of the record showing the conviction, and the court was not in error in sustaining .an objection to the question to defendant’s witness calling for *25oral testimony on the subject.—Burns v. Campbell, 71 Ala. 271, 294; Thompson v. State, 100 Ala. 70, 72, 14 South. 877; Murphy v. State, 108 Ala. 10, 18 South. 557.
We find no error in the record.
Affirmed.